Citation Nr: 1235853	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee strain. 

2.  Entitlement to service connection for left knee strain. 

3.  Entitlement to service connection for low back strain. 

4.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from June 1989 to May 2002. 

These matters came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2002 rating decision, in which the RO denied, in pertinent part, the Veteran's claims of entitlement to service connection for bilateral knee strain, low back strain, situational anxiety (claimed as chest pain), and headaches. 

In June 2006 and January 2010, the Board remanded the case for further notice and development to the RO via the Appeals Management Center (AMC), in Washington, DC. 

In an April 2011 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include situational anxiety (claimed as chest pain), and remanded the remaining claims for further development.  In August 2011, the Board remanded the case for further notice and development to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's June 2006, January 2010 and April 2011 remand instructions, in letters dated in July 2006, April 2007, August 2009 and February 2010, VA provided the Veteran with notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and asked the Veteran to provide any relevant records in her possession, including any post-service treatment records pertaining to the claimed conditions, or that she identify any potential location of such records. 

In each of the previous remands, it was requested that additional efforts be made to obtain the Veteran's service personnel and service treatment records (STRs).  Those records are now on file.  

In this regard, the STRs reflect that when the Veteran had an upper respiratory infection (URI) in February 1990 she had multiple complaints, including a headache.  

In April 1990 the Veteran was evaluated for headaches.  She had had headaches about every other day for two weeks.  The headaches lasted about 8 hours and were of moderate intensity.  A physical examination was normal but it was suspected that there was a nervous or mental status change secondary to a recent break-up with a boyfriend one month earlier.  She appeared to be hurt over this incident but was denying it.  She had not gone through an emotional experience since the failure.  It was felt that her feelings could be the cause of the headache and her hair loss.  She was instructed to relax and forget about the relationship.  

In July 1992 the Veteran complained of left lower back pain, and on examination she had left lower quadrant tenderness.  The assessment was a urinary tract infection (UTI).  

In August 1996 the Veteran complained of low back pain of 9 months duration.  She did not complain of radiation of pain, numbness or sensory deficits.  On physical examination straight leg raising caused pain.  X-rays revealed no abnormality.  The assessment was mechanical low back pain.  She was given Flexeril and Naprosyn.  She was to be followed-up three days later for low back pain and reported a significant decrease in the pain.  The assessment remained mechanical low back pain.  She was to return or receive follow-up as needed.  

The Veteran was seen on sick call in September 1998 for knee pain.  She had been squatting and when she stood up she felt a sharp pain in her knee.  She reported that most of the pain was radiating from under the patella.  The pain had started 3 days ago.  She had taken Motrin and applied ice but had not had complete relief of the pain and she now had a continous ache.  On physical examination there was no swelling or bruising.  Drawer's test was good and without pain.  Reflexes were good.  The patella was intact.  The assessment was "PFS" (patellofemoral syndrome).  She was given Motrin and was to apply ice, as needed.  She was to return to the clinic as needed.  

In February 1999 the Veteran fell one month earlier and landed on her tailbone.  The pain had improved since the fall but she had difficulty sitting in soft chairs and on beanbags.  She had no numbness or tingling but had some pain with bowel movements.  On examination she had pain on deep palpation over the coccyx region.  The coccyx could not be palpated.  There was some reproduction of pain with (an unspecified) maneuver.  Neurologically, she was intact.  It was reported that an X-ray (the actual report of which is not on file) revealed her coccyx was normal in appearance and there was no gross deformity.  The assessment was coccyxdynia, status post fall.  She was reassured and observation was to be continued.  She was to return to the clinic if the symptoms persisted or worsened.  

In March 1999 the Veteran fell down, striking her left knee.  She was able to ambulate without difficulty.  On examination she had an abrasion on the lateral tibial region of the left knee.  There was tenderness to palpation of the lateral aspect of the left patella.  Her patella was intact.  The assessment was a knee contusion.  She was given Motrin and an ice pack.  

Medical history questionnaires in September 2000 and June 2001 reflect that the Veteran reported not having migraine headaches.  

On VA general medical examination in August 2002 the Veteran reported that she had first hurt her low back when, during service, she had lifted a welding machine.  From that point on her back bothered her.  She had also slipped down a ladder.  When she did simply stuff, her low back hurt, and the pain went into the pelvic area.  Just walking caused pain down through the back of both legs to her knees.  Walking longer than 15 minutes caused her back to ache.  She did not use a back brace and had not had back surgery.  

As to her knees, the Veteran reported that she had had to stand a lot of watches during service which had caused her knees to ache.  The knees ached under the kneecaps, worse on the left.  There was no swelling.  She had had stiffness and locking of the left knee, but not the right knee.  Walking up and down stairs caused the knees to ache.  She did not use a knee brace and had not had knee surgery.  As to her headaches, the Veteran complained of frontal headaches occurring 3 times weekly.  They could last all day.  She denied having accompanying nausea or vomiting.  Stress played a big part of these headaches.  

On physical examination the Veteran had tenderness to palpation at L4-5.  There were no muscle spasms.  No abnormality of the knees was found.  X-rays revealed no significant degenerative changes of the knees and the femoral condyles and patellae appeared unremarkable.  X-rays of the spine revealed mild dextro-convex lumbar scoliosis but the intervertebral disc spaces were well maintained and there was no evidence of degenerative change.  

The relevant diagnoses were bilateral knee strain, normal examination; and back strain, normal examination.  

In compliance with the June 2006 remand the Veteran was afforded VA examinations in September 2009 to obtain opinions as to whether the claimed disabilities were related to military service.  After a physical examination and X-rays the radiological assessment was that the Veteran's knees were normal for her age.  After a physical examination the diagnosis was a bilateral knee strain.  On neurological evaluation the diagnosis was subjective headaches, self treated with over-the-counter medication.  On spinal examination it was reported that the Veteran had numbness and paresthesias, as well as leg or foot weakness.  As to whether "etiology of these symptoms [was] unrelated [italics added] to the claimed disability" the response was "no."  The Board notes that this use of the double negative apparently was intended to give a positive response, i.e., that the symptoms are due to low back pathology.  On examination range of lumbosacral flexion was reduced X-rays revealed a normal lumbosacral spine.  The diagnosis was a lumbosacral spine strain.  

The opinions rendered were that the bilateral knee strain and the low back strain were not caused by or a result of pain in those respective areas during service, noting that the only document knee and low back pain complaints [on file at that time] were at the 2002 VA examination and there were no STRs of treatment for a knee condition, and the service separation examination was normal.  A similar reason was given for concluding that the Veteran's headaches were not related to military service.  

In the January 2010 remand it was requested that, if and only if, additional records were obtained the Veteran should be afforded VA examinations to obtain opinions as to whether the claimed disabilities were related to military service.  

The Veteran was afforded VA examinations in August 2010 the diagnoses were bilateral knee strains, tension headaches, and a low back strain.  The claims files were reviewed.  However, the examiner stated that whether these diagnosed disabilities were related to military service was a determination that could not be made without resorting to speculation because the STRs were unavailable.  

In the August 2011 remand it was requested that, if and only if, additional records were obtained the Veteran should be afforded VA examinations to obtain opinions as to whether the claimed disabilities were related to military service.  

The Veteran was scheduled for VA examinations pursuant to the August 2011 remand but failed to attend the examination.  A September 10, 2012, VA Form 21-0820, Report of General Information reflects that by telephone conversation it was learned that the Veteran had been unable to attend the scheduled VA examinations "due to illness, and complications with an unexpected pregnancy.  She is now able to attend ... Please reschedule exam if appropriate."  

The Board finds that the reasons expressed in the September 10, 2012, VA Form 21-0820, Report of General Information, constitute good cause for the Veteran's failure to attend the scheduled VA examination.  In light of the fact that the Veteran's service personnel files and STRs are now on file she should be rescheduled for VA examinations to ascertain the etiology of any of the claimed disabilities found on examination, following a review of the claims files. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the nature and etiology of any currently diagnosed knee, low back, or headache disorder.  

The claims file must be made available to and reviewed by the examiner(s) prior to the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  The examiner should specifically state whether he/she reviewed the claims file. 

Based on examination findings, medical principles, and historical records, including any available service treatment records, each examiner should identify any knee, low back, or headache disorder found on examination.  For each such diagnosed disorder, the respective examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder (1) was first manifest during service from June 15, 1989 to May 3, 2002, or is the result of any injury suffered or disease contracted in service, or (2) had its onset within one year of the Veteran's discharge from service on May 3, 2003, if arthritis is identified. 

The examiner should set forth the complete rationale for all diagnoses and opinions expressed and conclusions reached.  If a requested diagnosis or opinion cannot be rendered, the examiner should explain why. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC, and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

